Citation Nr: 0310961	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA), Atlanta, Georgia 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for low back pain.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed chronic low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
evaluate his claimed disability.  An additional examination 
was also scheduled in Novmber 2002, but, as noted below, the 
veteran failed to report.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the Board 
informed him of the need for such evidence in a February 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  A statement of 
the case issued in September 1995 and supplemental statements 
of the case issued in November 1996 and August 2000 also 
informed him of the evidence that had been obtained and 
considered.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  

II.  Factual Background

Service medical records indicate that the veteran sought 
treatment for low back pain after a slip and fall injury in 
August 1987.  X-rays taken in August 1987 found no evidence 
of fracture, but showed minimal spondylolisthesis at L5-S1.  
The diagnosis was acute lumbosacral strain.  A service 
medical record dated in September 1987 showed normal findings 
on physical examination, and the assessment was recovered 
from low back pain, probably facet syndrome.  On a report of 
medical history completed in March 1991 the veteran denied a 
history of recurrent back pain.  On the October 1992 report 
of medical history for his retirement examination the veteran 
reported that he had been treated for low back pain within 
the past five years, but denied having recurrent low back 
pain.  Physical examination of the spine was normal.

The veteran filed a claim for service connection for low back 
pain in February 1993.

An April 1993 VA examination report stated that the veteran 
reported injuring his low back in service and being in 
traction for two weeks.  He complained of a tightening 
sensation of the low back with excessive bending.  
Examination of the back revealed full range of motion, and 
the impression was history of lumbar strain, now with 
intermittent muscle spasm.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1996.  He stated that he slipped and 
fell, injuring his back, during service.  The veteran 
testified that he was hospitalized for three days.  He 
indicated he was diagnosed with lumbosacral strain.  He 
reported his back bothered him to the point that he 
occasionally could not sit or stand.

In January 1999, the Board remanded the claim to the RO for 
further development.  The Board instructed the RO to schedule 
the veteran for orthopedic and neurological examinations to 
evaluate his current low back disability, and offer an 
opinion as to whether any current low back disability was 
related to service.

A June 1999 VA examination report noted that the veteran 
reported injuring his back in 1968.  He complained of 
increased pain with prolonged sitting or walking.  There was 
no reported lower extremity weakness or numbness, and no 
radiation of back pain to his legs.  X-rays of the 
lumbosacral spine were essentially normal with no evidence of 
spondylolisthesis, spondylolysis, or evidence of disc 
disease.  The impression noted that the examination and 
history were consistent with musculoskeletal pain that was 
exacerbated by the veteran's obesity.  There was no evidence 
of radiculopathy or myelopathy on examination.  The examiner 
further added that examination of the lumbosacral spine was 
essentially unremarkable and that there was no evidence of 
joint space pathology.

VA outpatient treatment notes from June 1993 to December 1999 
reflect a history given of low back pain for years  in July 
1994.  In May 1998 examination of the back revealed straight 
spine and full range of motion.

In June 2002, the Board undertook further development of this 
claim.  An October 2002 letter informed the veteran that he 
was being scheduled for a VA examination.  The letter 
specifically informed the veteran that his appeal may be 
denied if he failed to report and did not show good cause for 
such failure to report.  Orthopedic and neurological 
examinations were scheduled for November 2002.  The veteran 
did not report for either examination, and did not show good 
cause for his failure to report.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the June 1999 VA examination 
did not completely comply with the instructions set forth in 
the January 1999 remand.  The RO was specifically instructed 
to afford the veteran orthopedic and neurological 
examinations to determine the nature of his low back disorder 
and its relationship, if any, to service.  However, the June 
1999 VA examination reflected a normal examination, including 
neurological findings, and normal x-ray studies but also 
contained an impression of examination and history consistent 
with musculoskeletal pain.  Consequently, in order to clarify 
whether the veteran has a chronic low back disorder or 
pathology and in order to comply with the January 1999 Board 
remand instructions, the Board, in a June 2002 development 
memo, indicated that the veteran should be afforded 
orthopedic and neurological examinations.  Such examinations 
were scheduled for November 2002.  The veteran failed to 
report for these examinations.  Under the provisions of 38 
C.F.R. § 3.655, when a veteran fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be decided based 
on the evidence of record.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  The veteran was advised of the effect 
that his failure to report for examination might have on his 
claim, and the record does not reflect that he provided any 
explanation for his failure to attend the November 2002 
examinations.  The Board is forced to conclude that the 
veteran lacked adequate reason or good cause for failing to 
report for his examination.  See 38 C.F.R. § 6.55(b); Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, as the 
veteran is seeking an original grant of service connection 
and failed to appear for his examinations without good cause, 
the Board shall consider his claim based on the evidence of 
record and not dismiss his claim outright.  See 38 C.F.R. § 
3.655.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of service 
connection for a low back disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that in order 
to establish service connection, there must be evidence of 
both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board finds that evidence of record does not show that 
the veteran has a current low back disorder for which service 
connection may be granted.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  The Board notes the veteran's 
contentions that he has a low back disorder that may be 
attributed to service.  However, as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of his current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The April 1993 VA examination report noted a diagnosis of 
history of lumbosacral strain with current intermittent 
muscle spasm.  The June 1999 VA examination report noted an 
impression of musculoskeletal pain but also noted that 
examination and x-rays were unremarkable.  Neither 
examination report offers a diagnosis of a specific 
disability.  Rather, both refer to symptoms such as 
intermittent muscle spasm and pain.  Outpatient treatment 
records also fail to show any chronic back pathology.  The 
Board specifically notes that pain alone is not a disorder 
for which service connection may be granted.  While it is 
well established that pain often warrants separate and even 
additional consideration during the course of rating a 
disability, see e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56, the 
Court has held that pain alone, without a diagnosed 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

In sum, despite the veteran's continued complaints of pain 
associated with his low back, the competent evidence of 
record shows that the veteran does not have a currently 
diagnosed chronic low back disorder for which service 
connection may be granted.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

